Name: Commission Implementing Regulation (EU) 2015/26 of 7 January 2015 laying down the allocation coefficient to be applied to the quantities covered by the applications for import licences lodged from 1 to 2 January 2015 under the tariff quotas opened by Implementing Regulation (EU) No 416/2014 for certain cereals originating in Ukraine
 Type: Implementing Regulation
 Subject Matter: tariff policy;  trade;  Europe;  plant product;  international trade
 Date Published: nan

 8.1.2015 EN Official Journal of the European Union L 4/22 COMMISSION IMPLEMENTING REGULATION (EU) 2015/26 of 7 January 2015 laying down the allocation coefficient to be applied to the quantities covered by the applications for import licences lodged from 1 to 2 January 2015 under the tariff quotas opened by Implementing Regulation (EU) No 416/2014 for certain cereals originating in Ukraine THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 188(1) and (3) thereof, Whereas: (1) Commission Implementing Regulation (EU) No 416/2014 (2) has opened tariff quotas for the import of certain cereals originating in Ukraine. (2) Article 1(1) of Implementing Regulation (EU) No 416/2014 set, for the period from 1 January 2015 to 31 December 2015, the quantity of the quota with order number 09.4308 at 400 000 tonnes. (3) The quantities covered by the applications for import licences lodged from 1 to 2 January 2015 at 13.00 (Brussels time) exceed those available for the quota with order number 09.4308. The extent to which import licences may be issued should therefore be determined by fixing the allocation coefficient to be applied to the quantities requested under the quota concerned, calculated in accordance with Article 7(2) of Commission Regulation (EC) No 1301/2006 (3). (4) No further import licences should be issued for the tariff quota with order number 09.4308 referred to in Implementing Regulation (EU) No 416/2014 for the current quota period. (5) In order to ensure the efficient management of the measure, this Regulation should enter into force on the day of its publication in the Official Journal of the European Union, HAS ADOPTED THIS REGULATION: Article 1 1. The quantities covered by the applications for import licences under the quota with order number 09.4308 and referred to in the Annex to Implementing Regulation (EU) No 416/2014, lodged from 1 to 2 January 2015 at 13.00 (Brussels time), shall be multiplied by an allocation coefficient of 7,385870 % for applications lodged under the tariff quota with order number 09.4308. 2. The submission of new import licence applications under the quota with order number 09.4308 referred to in the Annex to Implementing Regulation (EU) No 416/2014, shall be suspended from 2 January 2015 at 13.00 (Brussels time) for the current quota period. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 January 2015. For the Commission, On behalf of the President, Jerzy PLEWA Director-General for Agriculture and Rural Development (1) OJ L 347, 20.12.2013, p. 671. (2) Commission Implementing Regulation (EU) No 416/2014 of 23 April 2014 opening and providing for the administration of import tariff quotas for certain cereals originating in Ukraine (OJ L 121, 24.4.2014, p. 53). (3) Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (OJ L 238, 1.9.2006, p. 13).